Name: Commission Implementing Regulation (EU) 2019/644 of 15 April 2019 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: mechanical engineering;  tariff policy
 Date Published: nan

 25.4.2019 EN Official Journal of the European Union L 110/4 COMMISSION IMPLEMENTING REGULATION (EU) 2019/644 of 15 April 2019 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (1), and in particular Article 57(4) and Article 58(2) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Council Regulation (EEC) No 2658/87 (2), it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information issued in respect of the goods concerned by this Regulation which does not conform to this Regulation may, for a certain period, continue to be invoked by the holder in accordance with Article 34(9) of Regulation (EU) No 952/2013. That period should be set at three months. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information which does not conform to this Regulation may continue to be invoked in accordance with Article 34(9) of Regulation (EU) No 952/2013 for a period of three months from the date of entry into force of this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 April 2019. For the Commission, On behalf of the President, Stephen QUEST Director-General Directorate-General for Taxation and Customs Union (1) OJ L 269, 10.10.2013, p. 1. (2) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). ANNEX Description of the goods Classification (CN-code) Reasons (1) (2) (3) An apparatus for the precise transfer of liquid droplets (so-called liquid handler) measuring approximately 540 Ã  680 Ã  930 mm and weighing approximately 128 kg. The apparatus consists of two devices for receiving microplates (source plate and destination plate), two deionisation rods and an ultrasound head incorporated in a compact housing with a control LED, a small display and an emergency button. The apparatus utilises the Acoustic Droplet Ejection (ADE) method which uses sound energy (targeted ultrasonic pulses) to move ultralow volume of droplets of liquid from a source plate to an inverted destination plate with extremely high precision and accuracy. The system transfers droplets of 2,5 nano-litres per ejection enabling the transfer of larger volumes of liquid. Multiple droplets are ejected from the source at up to 500 times per second. The apparatus is used in the preparation of samples in laboratory sites to transfer specific volumes of reagents from one microplate to another. 8479 89 97 Classification is determined by general rules (GIR) 1, 3(b) and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 8479 , 8479 89 and 8479 89 97 . The apparatus is a composite product within the meaning of GIR 3(b) and it is to be classified according to the component that gives the product its essential character. Despite the fact that measuring and analysing are necessary in order to ensure a precise dosing of the volume of liquid, it is the exact dosing, using ultrasound, of the ejected droplets that is considered to be the function that gives the apparatus its essential character. Classification under heading 9026 as instruments or apparatus for measuring or checking the flow, level, pressure or other variables of liquids or gases is excluded as measuring and analysing are ancillary functions of the apparatus. The apparatus is therefore to be classified under CN code 8479 89 97 as other machines and mechanical appliances having individual functions, not specified or included elsewhere.